The Court said: "The appellant in this case was indicted for having in possession and exposing for sale in Baltimore City, during the closed season, certain partridges, woodcock, one flicker and five rabbits, contrary to the provisions of sec. 15e, of chapter 206, of the Acts of 1898. He first demurred to the indictment, and his demurrer having been overruled, he pleaded non cul., and went to trial before the Court, and the verdict and judgment being against him, he appealed. The facts and proceedings in this case are identical with those appearing in the case of Stevens v. State, decided at the present term of this Court, ante, p. 669, except that the appellant in the present case did not offer the game for sale in the original package in which it was shipped to him from another State, but broke the package and offered its contents for sale in separate parcels. As we have in our opinion in Stevens' case fully stated our views of the law, which is applicable alike to that case and the present one, we do not deem it necessary to again state them here, but we will affirm the judgment in this case for the reasons set forth in our opinion in the Stevens case."
Opinion by SCHMUCKER, J., filed June 22d 1899.
Argued with the case of Stevens v. State, ante, p. 669.
 *Page 86